          Case 1:21-cv-00072-LMG Document 21             Filed 06/21/21     Page 1 of 3




                UNITED STATES COURT OF INTERNATIONAL TRADE
             BEFORE: THE HONORABLE LEO M. GORDON, SENIOR JUDGE


  WKW NORTH AMERICA, LLC.

                                Plaintiff,

                          v.

  UNITED STATES,
                                                            Court No. 21-00072
                                Defendant,

                          and

  ALUMINUM EXTRUSIONS FAIR TRADE
  COMMITTEE,

                                Defendant-Intervenor.



                                                ORDER

         Upon consideration of the Motion for Judgment on the Agency Record of Plaintiff WKW

North America, LLC (“WKW”), the responses thereto, and all other papers and proceedings in

this case, it is hereby

         ORDERED that WKW’s Motion for Judgment on the Agency Record is granted; and it

is further

         ORDERED that this matter is remanded to the U.S. Department of Commerce for

redetermination of the scope ruling as set forth in this Court’s accompanying opinion.

         SO ORDERED.


                                                    Hon. Leo M. Gordon, Senior Judge

Dated:
         New York, New York
        Case 1:21-cv-00072-LMG Document 21              Filed 06/21/21    Page 2 of 3




              UNITED STATES COURT OF INTERNATIONAL TRADE
           BEFORE: THE HONORABLE LEO M. GORDON, SENIOR JUDGE


  WKW NORTH AMERICA, LLC,

                               Plaintiff,

                        v.

  UNITED STATES,
                                                          Court No. 21-00072
                               Defendant,

                        and

  ALUMINUM EXTRUSIONS FAIR TRADE
  COMMITTEE,

                               Defendant-Intervenor.



        PLAINTIFF’S MOTION FOR JUDGMENT ON THE AGENCY RECORD
                         PURSUANT TO RULE 56.2

       Pursuant to Rule 56.2 of the Rules of this Court, Plaintiff WKW North America, LLC.

(“WKW”) hereby moves for judgment on the agency record with respect to the scope

determination by the U.S. Department of Commerce (“Commerce”) regarding the antidumping

duty order on aluminum extrusions from the People’s Republic of China. See generally Final

Scope Ruling, Antidumping Duty PD 49 at bar code 4081567-01 (Jan. 28, 2021) (hereinafter

“Scope Ruling”). As set forth in detail in the accompanying Memorandum of Points and

Authorities, Commerce’s Scope Ruling is unsupported by substantial evidence on the record and

is otherwise not in accordance with law. Consequently, judgment should be entered for WKW

and this action should be remanded to Commerce for disposition consistent with the order and

opinion of the Court.
        Case 1:21-cv-00072-LMG Document 21             Filed 06/21/21     Page 3 of 3




       A proposed order accompanies this motion.

                                  Respectfully submitted,

/s/ Richard P. Ferrin                              /s/ Leslie A. Glick
Douglas J. Heffner                                 Leslie A. Glick
Richard P. Ferrin                                  BUTZEL LONG
FAEGRE DRINKER BIDDLE & REATH LLP                  Counsel to Plaintiff
Counsel to Plaintiff

Dated: June 21, 2021




                                             2
